UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7329



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

EVANS LEE GORDON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-89-75)


Submitted:   December 14, 1995             Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Evans Lee Gordon, Appellant Pro Se. John Granville Douglass, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Gordon, No. CR-89-75 (E.D. Va. Aug. 21, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2